Name: Regulation (EU) 2018/1504 of the European Parliament and of the Council of 2 October 2018 repealing Regulation (EU) No 256/2014 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union
 Type: Regulation
 Subject Matter: technology and technical regulations;  energy policy;  information and information processing;  financing and investment;  oil industry;  electrical and nuclear industries
 Date Published: nan

 15.10.2018 EN Official Journal of the European Union L 258/1 REGULATION (EU) 2018/1504 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 2 October 2018 repealing Regulation (EU) No 256/2014 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 194 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The European Parliament, the Council and the Commission agreed to cooperate in order to update and simplify Union legislation by means of the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (3). (2) In order to clean-up and reduce the volume of Union legislation, it is necessary to identify legislation that is obsolete or no longer fit for purpose. Repealing such legislation keeps the legislative framework transparent, clear and easy to use. (3) Regulation (EU) No 256/2014 of the European Parliament and of the Council (4) requires Member States to notify the Commission of investment projects on which construction or decommissioning work has started or on which a final investment decision has been taken. (4) The obligations under Regulation (EU) No 256/2014 concerning the notification of investment projects, and certain information and data relating to such notification, were previously laid down in Council Regulation (EU, Euratom) No 617/2010 (5). The Court of Justice annulled Regulation (EU, Euratom) No 617/2010 (6), holding that it should have been adopted on another legal basis, but its effects were maintained until Regulation (EU) No 256/2014 entered into force. (5) Regulation (EU, Euratom) No 617/2010 was intended to provide the Commission with data and information on planned developments in production, transmission and storage capacities as well as on projects in the energy sectors. It was intended to give the Commission an overall picture of the development of investment in energy infrastructure in the Union. (6) Since the creation of the obligations laid down in Regulation (EU, Euratom) No 617/2010 and Regulation (EU) No 256/2014, there have been three reporting exercises: in 2011, 2013 and 2015. Furthermore, the Commission arranged for an external study to be undertaken following three reporting exercises by Member States which took place under Regulation (EU) No 256/2014. Consequently, enough time has elapsed and sufficient experience has been gained for the Commission to be able to carry out an evidence-based critical analysis of whether Regulation (EU) No 256/2014 has delivered the expected results. (7) In 2016, the Commission carried out the review provided for in Article 11 of Regulation (EU) No 256/2014, including a stakeholder consultation covering all planning and reporting obligations in the energy sector. The Commission came to the conclusion that there were significant overlaps between Member States reporting obligations under Regulation (EU) No 256/2014 and Member States obligations to report to the European network of transmission system operators for electricity (ENTSO-E) and the European network for transmission system operators for gas (ENTSOG). It also became apparent that the quality and appropriateness of the information and data received were often poor, and that that information and data had become available to the Commission via other sources, such as the European network of transmission system operators (ENTSOs), the ten-year network development plans (TYNDPs), the annual reports of Transmission System Operators and utility companies, and national development plans. Furthermore, it was noted that the Commission has direct access to market data via its Energy Market Observation System (EMOS). (8) Regulation (EU) No 256/2014 has therefore not delivered the expected results in terms of quantity, quality and appropriateness of data and information received by the Commission. (9) Regulation (EU) No 256/2014 should therefore be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 256/2014 is repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 2 October 2018. For the European Parliament The President A. TAJANI For the Council The President J. BOGNER-STRAUSS (1) OJ C 227, 28.6.2018, p. 103. (2) Position of the European Parliament of 3 July 2018 (not yet published in the Official Journal) and Council decision of 27 September 2018. (3) OJ L 123, 12.5.2016, p. 1. (4) Regulation (EU) No 256/2014 of the European Parliament and of the Council of 26 February 2014 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union, replacing Council Regulation (EU, Euratom) No 617/2010 and repealing Council Regulation (EC) No 736/96 (OJ L 84, 20.3.2014, p. 61). (5) Council Regulation (EU, Euratom) No 617/2010 of 24 June 2010 concerning the notification to the Commission of investment projects in energy infrastructure within the European Union and repealing Regulation (EC) No 736/96 (OJ L 180, 15.7.2010, p. 7). (6) Judgment of the Court of Justice of 6 September 2012 in Case C-490/10, Parliament v Council, ECLI:EU:C:2012:525.